DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          RACHAEL HICKS,
                             Appellant,

                                    v.

                         VIRGINIA FRAZIER,
                              Appellee.

                              No. 4D20-254

                              [July 29, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott Suskauer, Judge; L.T. Case No. 50-2019-DR-
005038-XXXX-NB.

  Brendon Carrington and Benjamin T. Hodas of Fisher Potter Hodas, PL,
West Palm Beach, for appellant.

   Peter L. Gladstone and Denise L. Schneider and Tova N. Verchow of
Gladstone & Weissman, P.A., Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ, JJ., and FAHNESTOCK, FABIENNE, E., Associate Judge,
concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.